Exhibit 99.2 Unaudited Pro Forma Condensed Combined Financial Statements The following unaudited pro forma condensed combined financial statements as of and for the year ended December 31, 2011 are based on the historical audited consolidated financial statements of Cigna Corporation and its subsidiaries (“Cigna”) and the historical audited consolidated financial statements of HealthSpring, Inc. and its subsidiaries (“HealthSpring”) and have been prepared to illustrate the effects of Cigna's acquisition, on January 31, 2012, of all of the outstanding shares of HealthSpring for $55 per share in cash and Cigna stock awards, representing an estimated cost of approximately $3.8 billion (the “HealthSpring Acquisition”). Cigna funded the acquisition with internal cash resources that included $2.1 billion of additional debt, approximately $650 million of new equity ($629 million net of underwriting discount and fees) issued during the fourth quarter of 2011 and net proceeds from its issuance of commercial paper. The unaudited pro forma condensed combined balance sheet is presented as if the HealthSpring Acquisition were completed as of December 31, 2011, with the related acquisition financing transactions occurring prior to that date.The unaudited pro forma condensed combined statement of income is presented as if the HealthSpring Acquisition and related acquisition financing transactions were completed as of January 1, 2011. The unaudited pro forma condensed combined financial statements were prepared in accordance with the regulations of the Securities and Exchange Commission and the acquisition method of accounting for business combinations.The pro forma adjustments reflecting the completion of the HealthSpring Acquisition include adjustments to record the assets and liabilities of HealthSpring based on estimates of their fair values.The assumptions, estimates and adjustments herein have been made solely for purposes of developing the unaudited pro forma condensed combined financial information and are based upon available information as of the date of this Form 8-K/A.The unaudited pro forma condensed combined financial statements are presented for informational purposes only, and are not intended to represent or be indicative of the consolidated results of operations or financial condition of Cigna that would have been reported had Cigna completed the HealthSpring Acquisition as of the dates indicated, nor are they indicative of the future results of operations or financial condition of the combined company. You should read this information together with: · the accompanying notes to the unaudited pro forma condensed combined financial statements; · the audited consolidated financial statements and accompanying notes of Cigna as of and for the year ended December 31, 2011, and “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” which are included in the Cigna Annual Report on Form 10-K for the fiscal year ended December 31, 2011, filed with the Securities and Exchange Commission on February 23, 2012; and · the audited consolidated financial statements and accompanying notes of HealthSpring as of and for the year ended December 31, 2011 included as Exhibit 99.1 to this Form 8-K/A. Unaudited Pro Forma Condensed Combined Balance Sheet December 31, 2011 (in millions) Cigna HealthSpring Pro Forma Adjustments (Note 2) Pro Forma Assets Cash and investments $ $ $ ) a $ ) b Premiums, accounts and notes receivable (5
